                Case 20-10553-CSS             Doc 1121        Filed 12/16/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:                                            )    Chapter 7
                                                      )
    ART VAN FURNITURE, LLC, et al.,1                  )    Case No. 20-10553 (CSS)
                                                      )
                                                      )    Jointly Administered
                       Debtors.                       )    Re: Docket No. 1085



              ORDER GRANTING FIRST INTERIM (“NON-CONTINGENCY”)
              APPLICATION FOR COMPENSATION AND REIMBURSEMENT
               OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
                   AS COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
               THE PERIOD FROM APRIL 7, 2020 THROUGH JUNE 30, 2020

                 Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel for the Chapter 7

Trustee in the above-captioned cases, filed a First Interim (“Non-Contigency”) application for

allowance of compensation and reimbursement of expenses for April 7, 2020 through June 30,

2020 (the “First Interim Application”). The Court has reviewed the First Interim Application

and finds that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334; (b) notice of the First Interim Application, and any hearing on the First Interim

Application, was adequate under the circumstances; (c) all persons with standing have been

afforded the opportunity to be heard on the First Interim Application. Accordingly, it is hereby

                 ORDERED that the First Interim Application is GRANTED, on an interim basis.

Fees in the amount of $1,114,489.00, and costs in the amount of $30,995.84, are allowed on an

1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537; AVF Holdings II, LLC (7472); AVE Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
.


DOCS_DE:231255.3 05233/003
                Case 20-10553-CSS        Doc 1121     Filed 12/16/20     Page 2 of 2




interim basis. The Chapter 7 Trustee in the above cases shall pay to PSZ&J, from any available

assets of the Debtors’ estates in accordance with the Final Cash Collateral Order, the sum of

$1,114,489.00 as compensation and $30,995.84 as reimbursement of expenses, for a total of

$1,145,484.84 for services rendered and disbursements incurred by PSZ&J for the period April

7, 2020 through June 30, 2020.

                 ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




         Dated: December 16th, 2020                   CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:231255.3 05233/003                        2
